The opinion of the court was delivered by
Pitney, J.
The plaintiff recovered a verdict and judgment for substantial damages by reason of the destruction by the defendant of two shade trees that stood upon her land. Upon the trial one of the matters in controversy was the extent of the diminution in the value of her property resulting from the destruction of the trees. Upon this subject two witnesses called by the plaintiff were allowed to express their opinions to the jury against objection interposed by the defendant, based on the ground that they possessed no knowledge or ex‘perience such as to qualify them to give opinion evidence. One of the witnesses was the plaintiff’s husband. He appears to have been permitted to give his opinion upon the mere ground that, by reason of having resided upon the property, he' was especially well acquainted with it. The other witness thus admitted to give opinion evidence owned and resided upon property adjoining that of the plaintiff, and for this reason was especially familiar with the plaintiff’s property. *290There was not a scintilla of evidence to show that either of these witnesses had any expert knowledge of real estate values, much less any special experience in the loss of value arising from the destruction of shade trees. It was therefore plainly erroneous to allow their opinions to go to the jury. Pennsylvania, &c., Railroad Co. v. Root, 24 Vroom 253; Laing v. United New Jersey Railroad and Canal Co., 25 Id. 576; Bergen Neck Railway Co. v. Point Breeze Ferry Co., 28 Id. 163 (at p. 195).
Mere observation of a piece of real estate, although continued and attentive, is not sufficient to qualify one as an expert respecting its value. Wheeler & Wilson Co. v. Buckhout, 31 Vroom 102.
The judgment should be reversed and a venire de novo awarded.
. For affirmance — None.
For reversal — The Chancellor, Chibe Justice, Dixon, Garrison, Fort, Hendrickson, Pitney, Swayze, Bogert, Vredenburgi-i, Vroom, Green, Gray. 13.